DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/5/20 have been fully considered.
Applicant’s arguments, on page 7, with respect to the objection to the drawings have been fully considered and are persuasive. The objection to the drawings has been withdrawn. 
Applicant’s arguments, starting on page 7, with respect to the 35 U.S.C. 112(b) rejection to claims 1-17 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection to claims 1-17 has been withdrawn. The examiner also notes that claim 4 is no longer being interpreted under 35 U.S.C. 112(f).
Applicant's arguments, starting on page 8, with respect to the 35 U.S.C. 103 rejection to claims 1-17 have been fully considered but they are not persuasive. Applicant argues that Torigoe in view of Vaishnavi do not teach all the features of claim 1 because Torigoe only discloses changing the forwarding destination written in a flow table entry which is fundamentally different from creating or removing a flow table entry as recited in the instant claim. The examiner respectfully disagrees. Torigoe is primarily directed towards changing the forwarding destination in flow table entries and the portions cited in the previous action were directed towards this. However, Torigoe in paragraph 67 also discloses that the technique may also be used with removing flow table entries. Thus, Torigoe in view of Vaishnavi teach all the features of claim 1 as amended. Applicant’s arguments regarding claim 8 are based on its similarity to claim 1 and are respectfully disagreed with for similar reasons. Applicant’s arguments regarding the dependent claims are based on their dependence to claims 1 and 8 and are respectfully disagreed with for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torigoe (US20160112248A1, which is being cited as the English translation of WO2014175423A1, which was published over a year before the priority date of the instant application) in view of Vaishnavi (US 20180241695 A1).
Regarding claim 1, Torigoe discloses:
([para 0038]: “As illustrated in FIG. 2, the communication system includes: OpenFlow switches (OFSs) 101…” Wherein, as would be known to one of ordinary skill in the art, OpenFlow is a SDN standard and thus an OpenFlow switch is an SDN capable switch.)
“comprising: “ports for receiving and/or outputting data packets,” (Note that in Fig.2 and Fig. 3 switch 101 receives and outputs packets. Regardless of what interface is used to accomplish this, whether it be physical or virtual, it may reasonable be considered a port.)
“a packet pipeline including a forwarding table, wherein the forwarding table is configured to contain a number of flow table entries (“FTEs”), that determine configuration and control behavior of the forwarding switch, and” ([para 0043]: “When receiving a packet from the outside, the packet processing unit 112 searches the flow table 111 for an entry having match conditions that match the ingress port or header information of the received packet.” ; [para 0004]: “In this way, the OpenFlow switch performs packet forwarding by using an entry stored in its flow table as control information.” Wherein the packet processing unit and flow table in Torigoe correspond to the packet pipeline in the instant claim.)
“a control engine configured to manipulate the forwarding table by adding, updating, and/or removing FTEs in the forwarding table,” ([para 0045]: “If a state (a failure, for example) that matches an event condition written in the event table 113 occurs, the autonomous operation unit 114 performs a processing content(s) (event action(s)) defined in the matching entry. In addition, if an entry(ies) in the flow table 111 is changed by performing the processing content(s) (event action(s)) defined in the entry in the event table 113, the autonomous operation unit 114 notifies the OFC 200 of the processing content(s) performed or the change(s) made to the flow table 111.”)
“wherein an FTE of the forwarding table is configured to contain a specific action part that includes an action instruction to … a control packet and to send the control packet to the control engine,” ([para 0043]: “An operation of the OFS 101/102 performed when the OFS 101/102 receives an Ether-OAM failure notification can be realized by setting an entry(ies) that instructs outputting to a virtual port connected to the autonomous operation unit 114 in the flow table 111.”)
([para 0039]: “The OFSs 101 and 102 are OpenFlow switches having an Ether-OAM function and operate by referring to entries in flow and event tables set by the OFC 200. The Ether-OAM function is an operation, administration, and maintenance function for an Ethernet (registered mark) network defined in ITU-T Y.1731, IEEE 802.1ag, etc.”)
“wherein the embedded control instructions include FTE manipulation instructions that cause the control engine to add an FTE to or remove an FTE from, the forwarding table.” ([para 0067]: “In addition, while path switching and failover are performed by using the event table 113 in the above exemplary embodiments, other variations are also possible. For example, a certain entry(ies) in a flow table(s) may be removed or a processing content(s) in a certain entry(ies) in a flow table(s) may be rewritten to packet dropping (Drop).”)
Torigoe does not explicitly disclose that the action instruction is also to “create” the control packet.
However, Vaishnavi discloses the missing feature of an action instruction to “create” the control packet ([para 0094-0095]: “The general idea of the embodiment for OpenFlow is to define a system using a controller that can specify when and what a switch has to forward/send on (when there is a match) by: a) defining a new action type for an OF flow rule that results in directly sending a new packet in case of a match. This requires the construction of a packet from a template, this packet is then to be sent out on match…”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Torigoe and Vaishnavi, to modify the action as disclosed by Torigoe, to include creating a packet as disclosed by Vaishnavi. The motivation for creating a packet upon a match in the flow table is that this allows more control over the packet that is sent forward to the control engine as opposed to simply forwarding the matching packet, thus increasing system flexibility. Therefore, it would have been obvious to combine Torigoe with Vaishnavi to obtain the invention as specified in the instant claim.
Regarding claim 2, Torigoe in view of Vaishnavi discloses all the features of the parent claim.
Torigoe further discloses “wherein the embedded control instructions of the specific action part further include FTE manipulation instructions that cause the control engine to update an FTE in the forwarding table.” ([para 0046]: “In the example in FIG. 4, when receiving an Ether-OAM failure notification from the network A (the network 301 in FIG. 2), the OFS 101 extracts an entry indicating forwarding to the network A from the flow table 111 and changes the forwarding destination written in the entry to the network B (the network 302 in FIG. 2) (see the first entry).” Wherein changing the forwarding destination of an entry in Torigoe corresponds to updating the FTE in the instant claim.)
Regarding claim 3, Torigoe in view of Vaishnavi discloses all the features of the parent claim.
Torigoe does not explicitly disclose “wherein the specific action part in the FTE is configured to contain a template for the control packet to be created”.
However, Vaishnavi further discloses the missing feature “wherein the specific action part in the FTE is configured to contain a template for the control packet to be created”. ([para 0094-0095]: “The general idea of the embodiment for OpenFlow is to define a system using a controller that can specify when and what a switch has to forward/send on (when there is a match) by: a) defining a new action type for an OF flow rule that results in directly sending a new packet in case of a match. This requires the construction of a packet from a template, this packet is then to be sent out on match…”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Torigoe and Vaishnavi, to modify the action as disclosed by Torigoe, to include creating a packet based on a template as disclosed by Vaishnavi. The motivation for creating a packet based on a template upon a match in the flow table is that this allows more control over the packet that is sent forward to the control engine as opposed to simply forwarding the matching packet, thus increasing system flexibility. Therefore, it would have been obvious to combine Torigoe with Vaishnavi to obtain the invention as specified in the instant claim.
Regarding claim 4, Torigoe in view of Vaishnavi discloses all the features of the parent claim.
Torigoe further discloses “wherein the packet pipeline is configured to send control packets created by a control instruction of the specific action part to the control engine.” ([para 0043]: “An operation of the OFS 101/102 performed when the OFS 101/102 receives an Ether-OAM failure notification can be realized by setting an entry(ies) that instructs outputting to a virtual port connected to the autonomous operation unit 114 in the flow table 111.”)
Regarding claim 7, Torigoe in view of Vaishnavi discloses all the features of the parent claim.
Torigoe further discloses “A software-defined networking (“SDN”) controller configured to control the forwarding switch of claim 1, the controller being further configured to install and/or configure the FTE with the specific action part in the forwarding table of the forwarding switch.” ([para 0040]: “The OFC 200 exchanges control messages with the OFSs 101 and 102 via the control channels 501 and 502 and adds entries to the flow and event tables (which will be described below) in the OFSs 101 and 102.” Wherein the OFC in Torigoe corresponds to the SDN controller in the instant claim.)
Regarding claim 8, Torigoe discloses:
“A method for operating software-defined networking (“SDN”) forwarding switch,” ([para 0038]: “As illustrated in FIG. 2, the communication system includes: OpenFlow switches (OFSs) 101…” Wherein, as would be known to one of ordinary skill in the art, OpenFlow is a SDN standard and thus an OpenFlow switch is an SDN capable switch.)
“the method comprising: receiving and/or outputting data packet” (Note that in Fig.2 and Fig. 3 switch 101 receives and outputs packets.)
“via, providing a packet pipeline by configuring a forwarding table, wherein the forwarding table is configured to contain a number of flow table entries, FTEs, that determine configuration and control behavior of the forwarding switch,” ([para 0043]: “When receiving a packet from the outside, the packet processing unit 112 searches the flow table 111 for an entry having match conditions that match the ingress port or header information of the received packet.” ; [para 0004]: “In this way, the OpenFlow switch performs packet forwarding by using an entry stored in its flow table as control information.” Wherein the packet processing unit and flow table in Torigoe correspond to the packet pipeline in the instant claim.)
“manipulating, by a control engine, the forwarding table by adding, updating, and/or removing FTEs in the forwarding table,” ([para 0045]: “If a state (a failure, for example) that matches an event condition written in the event table 113 occurs, the autonomous operation unit 114 performs a processing content(s) (event action(s)) defined in the matching entry. In addition, if an entry(ies) in the flow table 111 is changed by performing the processing content(s) (event action(s)) defined in the entry in the event table 113, the autonomous operation unit 114 notifies the OFC 200 of the processing content(s) performed or the change(s) made to the flow table 111.”)
“and configuring, in an FTE of the forwarding table, a specific action part that includes an action instruction to … a control packet and to send the control packet to the control engine,” ([para 0043]: “An operation of the OFS 101/102 performed when the OFS 101/102 receives an Ether-OAM failure notification can be realized by setting an entry(ies) that instructs outputting to a virtual port connected to the autonomous operation unit 114 in the flow table 111.”)
“the control packet including embedded control instructions that cause the control engine to change the forwarding switch's configuration and/or control behavior of the forwarding switch,” ([para 0039]: “The OFSs 101 and 102 are OpenFlow switches having an Ether-OAM function and operate by referring to entries in flow and event tables set by the OFC 200. The Ether-OAM function is an operation, administration, and maintenance function for an Ethernet (registered mark) network defined in ITU-T Y.1731, IEEE 802.1ag, etc.”)
“wherein the embedded control instructions include FTE manipulation instructions that cause the control engine to add an FTE to or remove an FTE from, the forwarding table.” ([para 0067]: “In addition, while path switching and failover are performed by using the event table 113 in the above exemplary embodiments, other variations are also possible. For example, a certain entry(ies) in a flow table(s) may be removed or a processing content(s) in a certain entry(ies) in a flow table(s) may be rewritten to packet dropping (Drop).”)
Torigoe does not explicitly disclose that the action instruction is also to “create” the control packet.
However, Vaishnavi discloses the missing feature of an action instruction to “create” the control packet ([para 0094-0095]: “The general idea of the embodiment for OpenFlow is to define a system using a controller that can specify when and what a switch has to forward/send on (when there is a match) by: a) defining a new action type for an OF flow rule that results in directly sending a new packet in case of a match. This requires the construction of a packet from a template, this packet is then to be sent out on match…”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Torigoe and Vaishnavi, to modify the action as disclosed by Torigoe, to include creating a packet as disclosed by Vaishnavi. The motivation for creating a packet upon a match in the flow table is that this allows more control over the packet that is sent forward to the control engine as opposed to simply forwarding the matching packet, thus increasing system flexibility. Therefore, it would have been obvious to combine Torigoe with Vaishnavi to obtain the invention as specified in the instant claim.
Regarding claim 9, Torigoe in view of Vaishnavi discloses all the features of the parent claim.
Torigoe further discloses “wherein the specific action part is installed and/or configured either by an operator of the forwarding switch or by an SDN controller in charge of controlling the forwarding switch.” ([para 0040]: “The OFC 200 exchanges control messages with the OFSs 101 and 102 via the control channels 501 and 502 and adds entries to the flow and event tables (which will be described below) in the OFSs 101 and 102.” Wherein the OFC in Torigoe corresponds to the SDN controller in the instant claim.)
Regarding claim 10 Torigoe in view of Vaishnavi discloses all the features of the parent claim.
Torigoe further discloses “wherein the specific action part is configured to instruct the packet pipeline to create the control packet, and/or wherein the specific action part is configured to instruct the packet pipeline what data to copy into the control packet, and/or wherein the specific action part is configured to instruct the packet pipeline where to send the control packet.” ([para 0043]: “An operation of the OFS 101/102 performed when the OFS 101/102 receives an Ether-OAM failure notification can be realized by setting an entry(ies) that instructs outputting to a virtual port connected to the autonomous operation unit 114 in the flow table 111.” Underlining of the instant claim by the examiner for emphasis.)
Regarding claim 11, Torigoe in view of Vaishnavi discloses all the features of the parent claim.
Torigoe does not explicitly disclose “wherein the specific actions part contains a template for the control packet to be created”.
Vaishnavi further discloses the missing feature “wherein the specific actions part contains a template for the control packet to be created” ([para 0094-0095]: “The general idea of the embodiment for OpenFlow is to define a system using a controller that can specify when and what a switch has to forward/send on (when there is a match) by: a) defining a new action type for an OF flow rule that results in directly sending a new packet in case of a match. This requires the construction of a packet from a template, this packet is then to be sent out on match…”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Torigoe and Vaishnavi, to modify the action as disclosed by Torigoe, to include creating a packet based on a template as disclosed by Vaishnavi. The motivation for creating a packet based on a template upon a match in the flow table is that this allows more control over the packet that is sent forward to the control engine as opposed to simply forwarding the matching packet, thus increasing system flexibility. Therefore, it would have been obvious to combine Torigoe with Vaishnavi to obtain the invention as specified in the instant claim.
Regarding claim 12, Torigoe in view of Vaishnavi discloses all the features of the parent claim.
Torigoe does not explicitly disclose “wherein the template includes values for a header and s contents of the control packet, wherein the header contains as a destination address the address of the forwarding element and/or the address of another forwarding element”.
However, Vaishnavi further discloses the missing feature “wherein the template includes values for a header and s contents of the control packet, wherein the header contains as a destination address the address of the forwarding element and/or the address of another forwarding element” ([para 0088]: “The response packet 300 comprises several fields 302 (header and user data, not specifically distinguished in FIG. 4 as this does not have any impact on the packet generation process). One of these fields, namely the first field 302A which is hatched, contains a static content (e.g., some flags or the address of the originating device of the forwarding unit which is generating the response packet) which is defined by the response packet template.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Torigoe and Vaishnavi, to modify the template as disclosed by Torigoe, to include values for the packet header as disclosed by Vaishnavi. The motivation for including Torigoe with Vaishnavi to obtain the invention as specified in the instant claim.
Regarding claim 16, Torigoe in view of Vaishnavi discloses all the features of the parent claim.
Torigoe further discloses “A non-transitory computer readable medium comprising code for causing a forwarding switch to perform the method of claim 8.” ([para 0021]: “The program may be recorded in a computer-readable (non-transitory) storage medium. Namely, the present invention can be embodied as a computer program product.”)

Claims 5, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torigoe (US20160112248A1 in place of WO2014175423A1) in view of Vaishnavi (US 20180241695 A1) and further in view of Joshi (US 20170041209 A1).
Regarding claim 5, Torigoe in view of Vaishnavi discloses all the features of the parent claim.
Torigoe further discloses “wherein at least one of the ports is a physical port or a logical port configured to … control packets created by a control instruction of the specific action part to another port that is physically or logically connected to the control engine.” ([para 0043]: “An operation of the OFS 101/102 performed when the OFS 101/102 receives an Ether-OAM failure notification can be realized by setting an entry(ies) that instructs outputting to a virtual port connected to the autonomous operation unit 114 in the flow table 111.”)
Torigoe in view of Vaishnavi do not explicitly disclose that the port is configured to “loopback”.
However, Joshi discloses the missing feature of the port being configured to “loopback” ([para 0075]: “At cycle 2, when the initial control packet matches a group table entry for path monitoring of the particular path, the packet will be forwarded to a set of ports associated with the group table entry. One instance of the packet is to be forwarded to a loopback port 188; and another is to be forwarded toward the destination network element for path monitoring of the particular path (e.g., through a tunnel end point of the source network element) at reference 222.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Torigoe, Vaishnavi, and Joshi to modify the port in Torigoe, into a Joshi. The motivation for utilizing a loopback port is that it simplifies the packet pipeline process over adding an extra connection, thereby increasing system simplicity. Therefore, it would have been obvious to combine Torigoe with Vaishnavi and Joshi to obtain the invention as specified in the instant claim.
Regarding claim 13, Torigoe in view of Vaishnavi discloses all the features of the parent claim.
Torigoe further discloses “sending the control packet out one of the ports, and receiving the control packet on … one of the ports that is physically or logically connected to the control engine.” ([para 0043]: “An operation of the OFS 101/102 performed when the OFS 101/102 receives an Ether-OAM failure notification can be realized by setting an entry(ies) that instructs outputting to a virtual port connected to the autonomous operation unit 114 in the flow table 111.”)
Torigoe in view of Vaishnavi do not explicitly disclose that the port the control packet is received on is “another port” relative to the port the control packet is sent on.
However, Joshi discloses that the port the control packet is received on is “another port” relative to the port the control packet is sent on ([para 0075]: “At cycle 2, when the initial control packet matches a group table entry for path monitoring of the particular path, the packet will be forwarded to a set of ports associated with the group table entry. One instance of the packet is to be forwarded to a loopback port 188; and another is to be forwarded toward the destination network element for path monitoring of the particular path (e.g., through a tunnel end point of the source network element) at reference 222.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Torigoe, Vaishnavi, and Joshi to modify the port in Torigoe, such that the control packet is output from a loopback port and received from another port as disclosed by Joshi. The motivation for utilizing a loopback port is that it simplifies the packet pipeline process over adding an extra connection, thereby increasing system simplicity. Therefore, it would have been obvious to combine Torigoe with Vaishnavi and Joshi to obtain the invention as specified in the instant claim.
Regarding claim 14, Torigoe in view of Vaishnavi discloses all the features of the parent claim.
Torigoe in view of Vaishnavi do not explicitly disclose “wherein the specific action part further includes a forwarding rule for incoming packets matching a match part of the FTE”.
Joshi discloses “wherein the specific action part further includes a forwarding rule for incoming packets matching a match part of the FTE” ([para 0095]: “When the packet matches the match fields, the packet is processed according to the corresponding action bucket, where one instance of the packet is forwarded on to a tunnel port of the specific tunnel, and another instance is forwarded on to a loopback port, as discussed in relation to FIG. 2.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Torigoe, Vaishnavi, and Joshi to modify the action as disclosed in Torigoe, to additionally include forwarding the packet as disclosed by Joshi. The motivation for additionally forwarding the packet is that it allows it to spread to other switches which may also modify their behavior based on it, thereby allowing more efficient optimization to occur, thus enhancing system efficiency. Therefore, it would have been obvious to combine Torigoe with Vaishnavi and Joshi to obtain the invention as specified in the instant claim.
Regarding claim 15, Torigoe in view of Vaishnavi discloses all the features of the parent claim.
Torigoe in view of Vaishnavi do not explicitly disclose “wherein the control packet is configured to use a connection-less transport protocol including a User Datagram Protocol, UDP”.
However, Joshi discloses “wherein the control packet is configured to use a connection-less transport protocol including a User Datagram Protocol, UDP” ([para 0147]: “For example, a VNE implementing IP router functionality forwards IP packets on the basis of some of the IP header information in the IP packet; where IP header information includes source IP address, destination IP address, source port, destination port (where "source port" and "destination port" refer herein to protocol ports, as opposed to physical ports of a ND), transport protocol (e.g., user datagram protocol ( UDP) (RFC 768, 2460, 2675, 4113, and 5405), Transmission Control Protocol (TCP) (RFC 793 and 1180), and differentiated services (DSCP) values (RFC 2474, 2475, 2597, 2983, 3086, 3140, 3246, 3247, 3260, 4594, 5865, 3289, 3290, and 3317).” The examiner notes that the limitation “including the User Datagram Protocol UDP” does not narrow the claim.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Torigoe, Vaishnavi, and Joshi to modify the control packet as disclosed in Torigoe, to utilize a connection-less transport protocol as disclosed by Joshi. The motivation Torigoe with Vaishnavi and Joshi to obtain the invention as specified in the instant claim.
Regarding claim 17, Torigoe in view of Vaishnavi and Joshi discloses all the features of the parent claim.
Torigoe further discloses “A non-transitory computer-readable medium comprising code for causing a forwarding switch to perform the method of claim 15.” ([para 0021]: “The program may be recorded in a computer-readable (non-transitory) storage medium. Namely, the present invention can be embodied as a computer program product.”)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torigoe (US20160112248A1 in place of WO2014175423A1) in view of Vaishnavi (US 20180241695 A1) and further in view of Karlin (US 20120311691 A1).
Regarding claim 6, Torigoe in view of Vaishnavi discloses all the features of the parent claim.
Torigoe in view of Vaishnavi does not explicitly disclose “wherein the specific action part in a forwarding table's FTE is configured to contain a template for the control packet to be created”.
However, Karlin further discloses the missing feature “wherein the control engine is configured to accept control messages from a predefined set of source addresses only” ([para 0094-0095]: “The general idea of the embodiment for OpenFlow is to define a system using a controller that can specify when and what a switch has to forward/send on (when there is a match) by: a) defining a new action type for an OF flow rule that results in directly sending a new packet in case of a match. This requires the construction of a packet from a template, this packet is then to be sent out on match…”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Torigoe, Vaishnavi, and Karlin to modify the control engine as disclosed by Torigoe, to only accept control messages from a predefined set of source addresses as disclosed by Karlin. The motivation for only accepting control packets from a predefined set of source addresses is that it prevents control packets from undesired entities from being able to affect the switch, Torigoe with Vaishnavi and Karlin to obtain the invention as specified in the instant claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SAAD KHAWAR/Examiner, Art Unit 2412